Title: From Benjamin Franklin to Sartine, 29 April 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy Apr. 29 1779
I have received a Letter from Mr. Wm. Bingham, Agent for the Congress at Martinique, covering the inclosed for your Excellency, and giving an Account of an unhappy Mistake, in which a Vessel belonging to some Subjects of the U. S. was sunk by one of the Batteries of Guadeloupe, & 17 of the People drowned. I request your Excellency would take the Matter into Consideration, and if you think it a Case suitable for the Exercise of his Majesty’s royal Compassion & Bounty towards the Sufferers, that you would have the goodness to recommend it accordingly. With great Respect I have the Honor to be &c.
M. de sartine.
